—Judgment unanimously affirmed. Memorandum: Defendant contends that the judgment convicting him of third degree grand larceny must be reversed because the court failed to instruct the jury sua sponte that the guilty plea entered by his accomplice could not be considered as evidence of defendant’s guilt. Defense counsel elicited this information on cross-examination to impeach the accomplice’s credibility. The question has not been preserved for our review and we may not reverse the judgment upon the law (CPL 470.05 [2]; see, People v Thomas, 50 NY2d 467). Nor do we exercise our discretion to reverse in the interest of justice (CPL 470.15 [3] [c]). The accomplice testified on direct examination as to defendant’s participation in the crime and there is no reasonable possibility that defendant was denied a fair trial or would have been acquitted had it not been for the failure to give such jury instruction (see, People v Crimmins, 36 NY2d 230; People v Brown, 109 AD2d 1091, affd 66 NY2d 997). (Appeal from judgment of Genesee County Court, Morton, J.—grand larceny, third degree.) Present—Dillon, P. J., Denman, Boomer, Pine and Schnepp, JJ.